 

 

 

FlLED

March 8, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US D.STR|CT COURT

EASTERN D|STR|CT OF

cALlFoRNlA
EASTERN DISTRICT OF CALIFORNIA _D§mi@_

 

 

 

V

UNITED STATES OF AMERICA, )
) Case No. 2118CR00196-GEB-l
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
MIGUEL ALVAREZ CERVANTES, )
)
Defendant. )

This is to authorize and direct you to release MIGUEL ALVAREZ CERVANTES , Case
No. 2:18CR00196-GEB-l , Charge ZIUSC § 84l§a)g l ) , from custody subject to the conditions
contained in the attached “Notice to Defendant Being Released” and for the following reasons:
Release on Personal Recognizance
Bail Posted in the Surn of $_
Unsecured Appearance Bond
Appearance Bond with lO% Deposit
Appearance Bond With Surety
Corporate Surety Bail Bond

\/ (Other) Defendant is ordered Ternnorarily Released.
The defendant shall be released on 3/9/2019 at 9:00 a.rn. to the custody of Frank Hunnington.

Defendant to remain in the custody of Mr. Hunnington until return to jail no later than 3/9/19 at 7:00

p.rn.

Issued at Sacrarnento.CA on March 8, 2019 at 2:49 nm

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

 

 

